

Exhibit 10.2

[dgletterhead.jpg]


    
July 1, 2015






Martin A. Fritz
101 Green Valley Lane
McMurray, PA 15317


Dear Martin:


Thank you for the time discussing your background with Harry Pearce and me. We
are excited to have you join our management team and have outlined the following
offer of employment. Please note that as an officer subject to Section 16 of the
Securities Exchange Act of 1934, your compensation is determined by the MDU
Resources Group, Inc. Compensation Committee of the Board of Directors (the
Compensation Committee) and the MDU Resources Group, Inc. Board of Directors:


Title: President and CEO, WBI Holdings, Inc. You will also be the President and
CEO of its direct subsidiaries, including WBI Energy, Inc. We commonly refer to
this as our Pipeline and Energy Services segment.


Hire Date: July 20, 2015.


Reporting Relationship: This position will report to me and be a member of our
Management Policy Committee.


Duties: As President and CEO WBI Holdings, Inc., you will perform such duties as
the MDU Resources Group, Inc. Board of Directors and I may from time to time
require which are consistent with those customarily performed by a chief
executive of a business such as WBI Holdings, Inc. You agree to devote your
entire working time and energy to the interests and business of WBI Holdings,
Inc.


Annual Base Salary: $400,000.







--------------------------------------------------------------------------------



Annual Incentive (Executive Incentive Compensation Plan, or EICP): Target amount
is 65% of base salary, and actual payment will range from 0% to 200% of the
target amount. The 2015 EICP performance goals are:


1.
The Pipeline and Energy Service’s 2015 return on invested capital vs. goal
(weighted 37.5% of the target)

2.
The Pipeline and Energy Service’s 2015 allocated earnings per share (EPS) vs.
goal (weighted 37.5% of the target)

3.
MDU Resources Group’s diluted adjusted EPS (excluding Fidelity Exploration &
Production Company) vs. goal (weighted 20% of the target) and

4.
Fidelity Exploration & Production Company’s (FE & P’s) pretax operating income
excluding DD&A vs. goal (weighted 5% of the target). 



Payment on each performance goal is scaled as follows:
Pipeline and
Energy Services 2015 ROIC results as a % of 2015 goal (weighted 37.5%)
Payment of annual incentive target based on Pipeline and Energy Services 2015
ROIC
Pipeline and
Energy Services 2015 EPS results as a % of 2015 goal (weighted 37.5%)
Payment of annual incentive target based on Pipeline and Energy Services 2015
EPS
Company 2015 diluted adjusted EPS results as a % of 2015 goal (weighted 20%)
Payment of annual incentive target based on Company 2015 diluted adjusted EPS
FE&P segment pretax operating income excluding DD&A as
a % of 2015 target (weighted 5%)
Payment of annual incentive target based on E&P segment pretax operating income
excluding DD&A
< 85%
0%
< 85%
0%
< 85%
0%
< 80%
0%
85%
25%
85%
25%
85%
25%
80%
25%
90%
50%
90%
50%
90%
50%
87%
50%
95%
75%
95%
75%
95%
75%
94%
75%
100%
100%
100%
100%
100%
100%
100%
100%
103%
120%
103%
120%
103%
120%
104%
120%
106%
140%
106%
140%
106%
140%
108%
140%
109%
160%
109%
160%
109%
160%
112%
160%
112%
180%
112%
180%
112%
180%
116%
180%
115%
200%
115%
200%
115%
200%
120%
200%



Also, there are five safety goals and for each goal missed in 2015 the incentive
award payment is reduced by 1%.


For 2015, any EICP payment will be pro-rated to your hire date; but no less than
$58,767, which is one-half the target amount pro-rated to your hire date.
Payment will be made in cash and no later than March 10, 2016.


Long-Term Performance-Based Incentive Plan (LTIP): Target amount is 90% of
base salary, and the type of award is performance shares and dividend
equivalents.

2

--------------------------------------------------------------------------------



For 2015, the number of performance shares granted is 14,441 and is based on the
following calculation:


(($400,000 X 90%) / $20.38) X (81.752%)


Where $20.38 is the average closing prices of our stock from June 1, 2015
through June 22, 2015, and


Where 81.752% represents the number of days in the performance cycle beginning
July 20, 2015 (896) divided by the total number of days in the performance cycle
(1096)


For the 2015 grant the performance period is January 1, 2015 through December
31, 2017, and from 0% to 200% of the performance shares granted will vest,
depending on MDU Resources Group’s total shareholder return as compared to the
performance graph peer group over the performance period. Payment would be made
in common stock, one share of MDU Resources Group common stock for each
performance share earned, with the related dividend equivalents paid in cash, in
February 2018.


You will receive an award agreement, which describes this grant in more detail.


Stock Ownership Requirement: As a senior member of management you will be
required to accumulate and retain three times your base salary in MDU Resources
stock over the next five years. The LTIP award agreement requires that you
retain 50% of the net after-tax shares earned under the award until the earlier
of two years after the shares are issued or your termination of employment. Our
expectation is that you retain shares paid to you under the LTIP until the stock
ownership requirement is met.


Nonqualified Defined Contribution Plan (NQDCP): You will participate in the
NQDCP for 2015 with a contribution to be made by WBI Energy, Inc. of $100,000 to
an account in your name under the NQDCP.  The participants are selected by the
Compensation Committee annually, and I will consider recommending you to the
Compensation Committee for participation again in 2016. After four years of
continued employment, each contribution and any earnings thereon will vest. 
Distributions will be made to you in a lump sum after your employment ends or in
annual installments in accordance with an election you will make.  Your
investment options are limited to a select number of vehicles.  As a
non-qualified plan, assets are subject to creditors of the Company.


Employee benefits: You will participate in WBI Energy, Inc.’s employee benefit
programs as outlined in the attached summary, except that your vacation will
accrue at a rate of 200 hours per year and will increase over time as if you
began your career with 20 years of service. Also, to help in your relocation
from McMurray to Bismarck, we will, for your first twelve months of employment,
suspend the requirement that your paid vacation be limited to the number of days
accrued. Note that the Incentive Compensation Plan is superseded by the Annual
Incentive section of this letter.



3

--------------------------------------------------------------------------------



Relocation: To facilitate your move from McMurray to Bismarck, we will provide
relocation assistance as outlined on the attached Relocation Benefits.


Two-year Employment Security: During the two years after your date of hire, if
your employment terminates, other than for cause, after and as a result of any
of the events referred to below, the Company will make a lump-sum payment to you
of $500,000 within 30 days of your termination, or at such other time as may be
required under applicable Internal Revenue Code provisions, including but not
limited to Section 409A and subject to normal and customary tax withholding: 


1.
There is a change in control of MDU Resources Group, Inc.  The definition of
change in control is Treas. Reg. Sect. 1.409A-3(i)(5).



2.
MDU Resources Group, Inc. divests WBI Holdings, Inc. or a significant portion of
its assets.  This excludes the sale of all or any portion of Fidelity
Exploration & Production.



3.
There is a material diminution of your authority or job duties and / or a change
to whom you report.



4.
There is a reduction in base salary other than a reduction in base salary
imposed on all senior officers.



After July 20, 2017, your employment shall be on an “at will” basis, and can be
terminated by you or the company at any time, for any reason, with or without
notice. 


Plan modifications: This summary speaks to the current structure of our various
plans (annual and long-term incentive plans, employee benefits, etc.).  From
time-to-time we change how these plans are structured.  Future changes, if any,
would apply to your participation in these plans.


Confidential Information/Non-Disclosure: You acknowledge that the business of
WBI Holdings, Inc. is highly competitive and that WBI Holdings, Inc. is
providing you with access to Confidential Information relating to its business.
“Confidential Information” means and includes WBI Holdings, Inc.’s confidential
and/or proprietary information and/or trade secrets. Confidential Information
includes, by way of example and without limitation, the following: (i) WBI
Holdings, Inc.’s trade secrets, inventions, formulas, designs, drawings,
specifications and engineering or production processes; (ii) information about
WBI Holdings, Inc. (or other companies within the MDU Resources Group family of
companies) employees and the terms and conditions of their employment; (iii)
business plans; or (iv) any other confidential or proprietary information of WBI
Holdings, Inc. or its customers, suppliers, vendors, investors, partners, or
other third parties. You acknowledge that this Confidential Information
constitutes a valuable, special, and unique asset used by WBI Holdings, Inc. in
its business to obtain a competitive advantage. You further acknowledge that
protection of such Confidential

4

--------------------------------------------------------------------------------



Information against unauthorized disclosure and use is of critical importance to
WBI Holdings, Inc. in maintaining its competitive position.


You agree that you will not, at any time during or for 18 months after the
termination of your employment with WBI Holdings, Inc. for any reason
whatsoever, make any unauthorized disclosure of any Confidential Information, or
make any use of Confidential Information, except in the carrying out of your
employment responsibilities on behalf of the Company or as may be required by
law or a court order. You also agree to preserve and protect the confidentiality
of third party Confidential Information to the same extent, and on the same
basis, as WBI Holdings, Inc.’s Confidential Information.


Miscellaneous: To the extent not governed by federal law, this Agreement will be
construed in accordance with the laws of the State of North Dakota. A waiver of
any breach of or compliance with any provision or condition of this Agreement is
not a waiver of similar or dissimilar provisions or conditions. The invalidity
or unenforceability of any provision of this Agreement will not affect the
validity or enforceability of any other provision of this Agreement, which will
remain in full force and effect.


Again, we are excited to have you on the MDUR team and look forward to our
mutual successes and accomplishments.


 
 
Sincerely,
 
 
 
 
 
/s/ David L. Goodin
 
 
 
 
 
David L. Goodin
 
 
 
 
 
 
 
 
 
 
I agree to the terms of
Employment as described above:
 
 
 
 
/s/ Martin A.Fritz
 
Martin A. Fritz
 
 
 
 
 
 
 
Date: July 1,
2015                                                                 





Attachments:
WBI Energy Summary of Employee Benefits - 2015
 
Relocation Benefits




5

--------------------------------------------------------------------------------



[wbilogo.jpg]


SUMMARY OF EMPLOYEE BENEFITS
2015


This is a brief description of your benefits. Coverage under any of these plans
is not guaranteed.  The Company expects to continue the benefit plans
indefinitely, but reserves the right to amend or terminate at any time.


MEDICAL
The Company offers a choice of two medical plans effective with the date of
employment. The plans and premiums vary by plan design. All plans are
self-funded and are administered by BlueCross BlueShield of Minnesota (BCBSMN).


The BlueCard PPO Plan is a managed care plan using a provider network. Services
incurred are subject to a deductible, co-payment and any applicable
co-insurance.


The Health Savings Account (HSA) plan is a high deductible plan that has a
separate account that allows employees to contribute pre-tax money to build a
balance to use towards eligible healthcare expenses. The Account is administered
by SelectAccount.


Opt-Out Feature, if you elect to Opt-Out of the MDU Resources medical insurance
due to other available coverage, you will receive $100/month. This taxable
benefit will be included in your paycheck. If both you and your spouse are
employees of the Company, the Opt-Out benefit is not available if either one of
you is covered by the Company medical plan.


DENTAL
The Company offers three dental options, Dental Maintenance, Basic Dental, and
Dental with Orthodontia for employees to choose from effective with the date of
employment. The plans are self-funded and are administered by Delta Dental.


Dental Maintenance Plan pays preventative expenses at 100% with no deductible.
This plan covers only diagnostic, preventative and basic restorative benefits
(cleanings, x-rays, and fillings).


Basic Dental Plan pays preventative expenses at 100% with no deductible. The
deductible for all other expenses is $50 per person per year. Basic restorative
expenses are paid at 80%; major restorative expenses are paid at 50%. The annual
maximum benefit payable from the plan is $1,500 per person.


Dental with Orthodontia Plan pays as above with an additional $1,500 lifetime
maximum orthodontia benefit per person for those under age 19.


The dental plans have a 2-year lock-in provision that requires employees to
maintain coverage in the dental plan of their choice for at least two years.
Upgrades are allowed at annual enrollment, but restarts the 2-year lock-in
requirement. As long as you see participating

05/20/15
1
 

--------------------------------------------------------------------------------



dentists in the Delta Dental PPO or Premier networks, you’ll take advantage of
network benefits.


VISION
Vision insurance coverage is offered to employees effective with the date of
employment. The vision plan is administered by VSP Vision Services. This benefit
is not subsidized by the Company. As long as you see a participating VSP doctor,
you’ll take advantage of network benefits.


LIFE
Term life insurance coverage is offered to employees effective with the date of
employment.


Non-Contributory: The company provides at no cost to the employee one times
annual earnings rounded to the next thousand to a maximum of $100,000.


Contributory: Employees can purchase additional coverage in increments of
$25,000, $50,000, $100,000, $150,000, $200,000, $250,000 or $300,000 ($250,000
or $300,000 levels require Evidence of Insurability).


Dependent: Dependent life insurance for spouse and children is a voluntary
benefit. The employee must be the designated beneficiary and be enrolled in
Contributory Life Insurance. Employees may purchase life insurance for a spouse
in increments of $15,000, $25,000,$35,000, $50,000, $100,000, or $150,000.
(Evidence of Insurability is required for $100,000 and $150,000). Spousal life
coverage cannot be elected at a higher amount than is currently carried by the
employee.


Employees may also purchase coverage for their unmarried dependent child(ren)
under age 26 in the amounts of $5,000 or $10,000.


VOLUNTARY ACCIDENTAL DEATH AND DISMEMBERMENT
24-hour accidental death and dismemberment coverage is offered to employees
effective with the date of employment. Employees can purchase coverage in
increments of $25,000,$50,000, $100,000, $150,000 or $200,000.


BUSINESS TRAVEL ACCIDENT COVERAGE
Business Travel Accident Coverage is a group insurance policy that provides
24-hour accident protection while on a company business trip. The company
provides, at no cost to the employee, a principal sum coverage of $100,000.


EMPLOYEE ASSISTANCE PROGRAM (EAP)
Employees and their immediate family members are eligible to utilize EAP
effective with the date of employment. EAP is a confidential assessment,
counseling, and referral service staffed by trained professionals who can help
employees and family members evaluate their personal concerns and help them take
positive action toward solving them. The first assessment of the present problem
and up to seven additional sessions is at no cost to the employee.


SICK LEAVE
In the first year of employment, up to 100 hours of sick leave can be paid. A
total of 200 hours of sick leave pay is available within the first two years of
employment. Beyond two years of employment, sick leave can be paid for up to 180
consecutive calendar days. Eligible

05/20/15
2
 

--------------------------------------------------------------------------------



employees will receive 100 percent of pay up to the first 90 consecutive
calendar days of approved sick leave and 80 percent of pay for any approved sick
leave thereafter not to exceed 90 consecutive calendar days.


LONG TERM DISABILITY
The LTD plan is intended to help provide financial protection in the event an
employee is unable to work or suffers an income loss due to a disabling
condition. The LTD plan provides 60% of income if an employee continues to be
disabled after a 180 day elimination period. Replacement income is offset by
other income such as workers compensation and social security benefits.
Employees are eligible after completing one year of service. This plan is
offered at no cost to the employee.


Employment terminates if the employee is unable to return to work and perform
the essential functions of his or her job after 180 consecutive calendar days or
after the 180 day LTD benefit waiting period, whichever is first. This does not
affect the employee’s eligibility for continued receipt of LTD benefits through
the insurer.


FLEXIBLE SPENDING ACCOUNT (FSA)
Employees are eligible to participate in the Flexible Spending Account (FSA)
effective the latter of the first day of employment or the date the enrollment
form is signed. Premiums paid for medical, dental and vision insurance coverage
can be deducted from pay on a pre-tax basis. Also, money can be deferred to a
health care and/or dependent care spending account on a pre‑tax basis with the
money being used for health care expenses not reimbursed by insurance or
otherwise, and dependent care expenses incurred while you are at work.


If you enroll in the HSA medical plan, your eligible FSA reimbursements are
limited to dental and vision expenses until the HSA plan deductible has been
satisfied.


401(K) PLAN
Employees are eligible to participate in the 401(k) Plan effective with the date
of employment. Employees can defer up to an annual maximum amount of their
income on a tax-deferred basis to this retirement plan. The company matches $.50
per dollar up to the first 6% of the employee’s contribution (a 3% match).
Employee and Employer matching contributions to the plan are invested as
directed by each participant. Benefits are available upon termination of
employment or retirement.


401(K) PROFIT SHARING
Employees who are eligible for the 401(k) Plan (even if they are not making
contributions to the Plan) are also eligible to participate in the Profit
Sharing feature. The employee will be eligible if they are compensated for at
least 1,000 hours of employment in that Plan Year. Employees participating in a
management incentive compensation plan or an executive incentive compensation
plan are not eligible for a Profit Sharing Contribution.


If WBI Energy, Inc. achieves a certain level of profitability, WBI Energy may
credit eligible employees with a contribution equal to a certain percent of
their eligible compensation as a Profit Sharing Contribution. This is based on
WBI Energy’s attainment of profitability targets established each year pursuant
to the following schedule:





05/20/15
3
 

--------------------------------------------------------------------------------



    
% of Target Profitability
 
Additional Profit Sharing Contributions
105%
 
 
1.0% (of eligible compensation)
110%
 
 
2.0%
 
115%
 
 
3.0%
 



An employee must complete a minimum of three years of vesting service to qualify
for the Profit Sharing benefit upon termination of employment or retirement. A
year of vesting service is generally defined as any calendar year in which you
are compensated for at least 1,000 hours of employment.


401(K) RETIREMENT CONTRIBUTION
Employees are also entitled to receive a 5% Retirement Contribution. This 5%
Retirement Contribution is in addition to the current 401(k) employer match, is
invested as directed by each participant, and is not dependent on employee
deferrals.


An employee must complete a minimum of three years of vesting service to qualify
for the Retirement Contribution benefit upon termination of employment or
retirement. A year of vesting service is generally defined as any calendar year
in which you are compensated for at least 1,000 hours of employment.


HOLIDAYS
Employees are eligible for paid scheduled holidays effective with date of
employment. There are ten scheduled holidays: New Year’s Day, President’s Day,
Good Friday, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, Day
after Thanksgiving, Christmas Eve Day and Christmas Day.


VACATION
Vacation is earned on a pay period basis and is available as accrued.
    
Years of Service
Hours Earned Per Year
 
Union Cap / Non-Union Cap
Up to 5
104
 
156
208
5 up to 7
120
 
180
240
7 up to 10
144
 
216
288
10 up to 14
160
 
240
320
14 up to 20
184
 
276
368
20 up to 29
200
 
300
400
29 or more
224
 
336
448



Non-union employees may accumulate vacation up to an amount equal to two times
the annual rate at which it is being earned and union employees up to one and
one-half times.


WORKER’S COMPENSATION
Workers’ Compensation insurance provides coverage for on the job accidents that
result in an injury, your disability or death. It is funded 100% by employer
contributions.


SOCIAL SECURITY
The amount of benefit you receive through Social Security will be based on your
earnings record. You are fully insured (for the benefits your earning record
qualifies you for) after completing 40 calendar quarters (10 years) in covered
employment.

05/20/15
4
 

--------------------------------------------------------------------------------



To determine your eligibility for Social Security and to receive an estimate of
your projected retirement benefits, contact the Social Security Administration
at 1-800-772-1213 or their web site: www.ssa.gov/mystatement.


The cost of this program is shared by yourself and your employer. The company
contributes 6.2% and the employee contributes 4.2% of your gross income up to an
annual maximum.


MEDICARE
Medicare is our country’s health insurance program for individuals age 65 or
older and certain individuals with disabilities.


Medicare is funded equally by yourself and your employer, at 1.45% of gross
income with no annual maximum.


UNEMPLOYMENT
Unemployment taxes provide benefits for qualifying unemployed persons on a
national scale. It is funded 100% by employer contribution to the Federal and
State government agencies.


ADDITIONAL BENEFITS
There are a number of other benefits of significant value which are part of your
compensation package, including the following:


Health Reimbursement:
Recognizing that every employee has unique motivators to healthy living,
wellness, and fitness, the Company has established a $150 maximum annual
(calendar year) reimbursement subject to individual income taxes for any of the
following health, wellness, or fitness options of the employee’s choice.
•
Fitness Facility Membership

•
Participation in a Weight-Loss or Personal Coaching Program

•
Fitness Equipment

•
Resource Materials



Incentive Compensation Plan:
The Company offers an incentive compensation plan based on eligibility
requirements should certain financial, safety and individual goals be met.


Training and Education Assistance:
To assist employees in their career development, the company will provide
financial support for employee training and education that is beneficial to both
the individual and the company.


Jury Duty:
Employees will be provided with regular pay for time served on jury duty during
the employee’s regularly scheduled hours of work.


Bereavement Leave:
Up to four consecutive days may be granted with pay based on the relationship of
the deceased.



05/20/15
5
 

--------------------------------------------------------------------------------



Military Leave:
Employees will be granted a leave of absence without pay for required military
training or volunteer service. Regular full-time employees called to active
duty, shall be paid the difference between military base pay and up to 40 hours
per week of company pay on a straight time basis, for the tour of duty but not
to exceed one year.


Service Award Program:
Employees are recognized with a service award in 5 year increments.



05/20/15
6
 

--------------------------------------------------------------------------------



Relocation Benefits
You are being offered the following benefits associated with your employment as
the President and CEO of WBI Energy, Inc.
House Finding - Reasonable expenses incurred for two (2) house or apartment
finding trips for you and your spouse and daughters. In addition to the House
Finding provision, during the period of time between your date of hire and
relocation of your spouse and daughters to Bismarck, or sale of your home in
Pittsburgh, whichever is later, the Company will pay the reasonable expenses
incurred for four (4) trips between Pittsburgh and Bismarck. A “trip” for
purposes of this provision is roundtrip airfare to Pittsburgh or roundtrip
airfare to travel to Bismarck for you, your spouse, and/or daughters.
Temporary Living - The Company will reimburse you up to $3,000 per month for six
(6) months of temporary living. Please note that this reimbursement will be made
from our payroll department and will be taxable to you.
Storage of Households Goods - If needed, the Company will pay for up to six
months of storage of household goods.
En Route Expenses - Reasonable expenses incurred during the actual move from the
Pittsburgh area to the Bismarck area.
Moving of Household Goods and Personal Effects - The Company will pay actual and
reasonable costs incurred in moving your household goods and personal effects.
Company payment to move large (e.g., motorhome, boat) or high-value (e.g., rare
art) will need to be approved in advance.
Relocation Allowance - One (1) month’s salary subject to normal withholding
taxes.
Disposal of Current Home - We will reimburse you for the following home sale
expenses:
a.
Reasonable attorney’s fees associated with the transaction, up to $5,000;



b.
Federal, State, and local transfer taxes;



c.
Search fees and title insurance;



d.
Brokerage commission of a licensed real estate broker;



e.
Mortgage prepayment penalties;



f.
Recording fees;



g.
Any other fees or expense approved in advance in writing by the Company.






--------------------------------------------------------------------------------



Also, the Company will pay a bonus of three percent (3%) of the sales price, up
to a maximum of $15,000, subject to normal withholding taxes.
Acquiring a New Home - The Company will reimburse you for the following expenses
associated with acquiring a new home. In order to qualify for this benefit, a
new home must be purchased at the new location within twelve months of beginning
work at the new location.
a.
Title search and title insurance;



b.
Mortgage service charges and mortgage taxes;



c.
Bank applications and processing and appraisal fees;



d.
Recording and notary fees;



e.
State and local transfer taxes;



f.
Termite inspection;



g.
Land survey;



h.
Reasonable attorney’s fees associated with the transaction, up to $5,000;



i.
Origination fees or points up to a maximum of two percent (2%) of the new
mortgage amount;



j.
Home inspection;



k.
Any other fees or expenses approved in advance in writing by the Company.



Resignation - Should you resign from the Company within one year of the movement
of your household goods and personal effects to the Bismarck area you will be
required to reimburse the Company for all payments made to you or any third
parties associated with the relocation.


Note, any monies paid to you under this Relocation Benefits arrangement will be
taxed at the higher IRS supplemental income rate. Additionally, reimbursement
for some of the items listed above may be taxable to you.



